The brief in this case is no more than a restatement of the assignments of error. There is an entire failure on the part of counsel to comply with Supreme Court Rules 10 and 12. This court is not disposed to a strict construction of these rules, but have in all cases construed them liberally in favor of litigants who show substantial compliance with their terms. But to ignore them completely cannot be permitted or condoned. Ogburn-Griffin Grocery Company v. Orient Ins. Co.,188 Ala. 218, 66 So. 434.
We may say, however, that we have examined the record and the assignments and find no error in the rulings of the court in any of them.
The judgment is affirmed.
Affirmed.